Title: From George Washington to William Heath, 8 January 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philada 8th January 1782
                  
                  I have recd your favors of the 30th of Decemr and 1st and 3d instants.
                  Having no papers with me but those of a late date, I cannot recollect the circumstances of the arrangement of the Captains of the Massachusetts Line, to which you refer.  If it was ever made and delivered in, it must be among my papers on the hands of Colo. Varrick at Poughkepsie; you will therefore be pleased to write to him, mentioning the time at which the arrangement was made and by whom, and desire him, if he finds it, to transmit it to you.  If it appears compleat and such an one as gives satisfaction, I have no objection to its being acted upon.
                  The Secretary at War will have, before this reaches you, have transmitted the forms of the Vouchers to be passed to the Contractors upon the delivery of Rations, and has written fully to the Cloathier General upon every matter in that Branch—He has particularly instructed him to spare no pains nor reasonable cost in procuring Country Taylors to assist in making up the Uniforms.  I shall attend to the situation of those Men left sick at Annapolis.
                  Inclosed is the Copy of the instructions to Major General Mcdougal upon taking the command at West point last summer.
                  The command to the Northward may for the present be left in the hands of Colo. Reid or whatever Officer may happen to be eldest in the Brigade.  I am with great Esteem Dear Sir Your most obt and hble servt
                  Go: Washington
               